DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2021 has been entered. 
 
Response to Amendment
The amendment filed November 9, 2021 has been entered.  Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over:
Hayoz et al. (U.S. 2010/0130842 A1) (hereinafter – Hayoz) 
Kang et al. (U.S. 2016/0106325 A1) (hereinafter – Kang)
Takahashi et al. (U.S. 2015/0046095 A1) (hereinafter – Takahashi)
Lamego (U.S. 2020/0100684 A1) (hereinafter – Lamego)
Pologe (U.S. 6,754,515 A1) (hereinafter – Pologe)
Hirota (U.S. 2015/0335252 A1) (hereinafter – Hirota).
	Re. Claims 1, 13, and 14: Hayoz teaches an optical measuring apparatus comprising: 
first and second light-emitting elements that emit light (Fig. 1, 2: pulse oximetric measurement system 17, i.e., a first light-emitting element; Fig. 3, Claim 6: describing a second light-emitting element for measurement of local blood flow, described in claim 26 to be a laser sensor as required by Applicant’s claim 13), 
the first light-emitting element including a first LED element and a second LED element that emit different wavelengths of light (Fig. 1, 2; Paragraph 0043: “For the measurement of the oxygen saturation, the sensor 1 has a pulse oximetric measurement system 17 which includes...  two light emitting diodes 2a, 2b… light emitting diode 2a having a wavelength of approximately 660 nm (red) and the other light emitting diode 2b having a wavelength of approximately 890 nm (infrared)).  
Hayoz does not teach the invention further comprising a controller that performs control so that, upon the first LED element initially emits light at a first intensity, in response to a first detection of a presence of a body by the light emitted from the first LED element of the first light-emitting element at that first intensity, the second light-emitting element emits light at a second intensity during a period in which the first LED element continues to emit light at the first intensity.
Kang teaches analogous art in the technology of pulse wave analysis (Abstract), and further teaches a controller that performs control so that, upon the first LED element initially emits light at a first intensity, in response to a first detection of a presence of a body by the light emitted from the first LED element of the first light-emitting element at that first intensity, the second light-emitting element emits light at a second intensity during a period in which the first LED element continues to emit light at the first intensity (Kang, Paragraph 0059: tracking unit drives plurality of light emitting units until SNR for at least two elements is sufficient based on detection of radial artery; Paragraph 0071: light-emitting elements may also be driven at same time for selection of two which indicate sufficient detection of a radial artery).
It would have been obvious to one having skill in the art before the effective filing date to have modified Hayoz to include a controller which monitors detection of the presence of the body from at least two light-emitting elements as taught by Kang, the motivation being that doing so allows the device of Hayoz to identify the presence of a body based on alignment of sensors to anatomical points of interest relevant to measurement (Paragraph 0079: optimal positioning of sensors based on alignment to radial artery).
	Hayoz and Kang do not teach the second detection of the presence of the body being based on a spectral distribution and intensity of a predetermined frequency of the detected spectral distribution.
Takahashi teaches analogous art in the technology of monitoring pulse waves (Abstract), and further teaches detection of the presence of the body based on:
(a) a spectral distribution detected using the light emitted by the second light-emitting element at the second intensity (Fig. 3A-3C: peaks of pulse wave detection signal are differentiated from a body motion detection signal; either can be considered to be indicative of the presence of the body)
(b) an intensity of a predetermined frequency of the detected spectral distribution (Paragraph 0264-0276: separation of body motion components via thresholding frequency spectrum).
	It would have been obvious to one having skill in the art before the effective filing date to have modified Hayoz and Kang to include detection of the presence of the body based on spectral distribution and intensities, the motivation being that such a method of utilizing thresholding spectral information is shown by Takahashi to identify the presence of a pulse component, i.e., the presence of the body, from amongst a plurality of other frequency-based signals that may arise (Paragraph 0276-0278).  Examiner further notes that such a method of identifying a particular bodily signal based on thresholding a signal peak is well-known in arts which utilize Fourier analysis.
	Hayoz, Kang, and Takahashi do not explicitly describe that the first and second LED elements and second light-emitting element will emit light at an amount for measuring the body.  
	Lamego teaches a controller that performs control, upon detection of a presence of a body by light emitted from the first LED element of the first light-emitting element, so that (i) the first LED element and the second LED element will emit light with an amount for measuring first biological information of the body, (ii) the second light-emitting element will emit light with an amount for measuring second biological information of the body (Claim 8: describing activating measurement (such as the measurement of Hayoz utilizing pulse oximetry using two LED’s of different wavelengths and blood flow detection using a laser) after detecting a body utilizing a proximity sensor, wherein the proximity sensing light utilizes red light ).  Lamego teaches analogous art in the technology of plethysmographic measurement (Abstract).
	It would have been obvious to one having skill in the art before the effective filing date to have modified Hayoz, Kang, and Takahashi to trigger physiological measurement (such as the measurement described in Hayoz, which performs pulse oximetric measurement using two LED elements as well as a laser for blood flow sensing) as taught by Lamego, the motivation being that, since Hayoz is concerned with measurement of flow at a contact surface (Paragraphs 0020, 0047), detection of a user’s presence via a proximity sensor as taught by Lamego allows for detection of sensor misalignment, which may reduce information accuracy and/or prevent information detection (Paragraph 0046).
	Hayoz, Kang, Takahashi, and Lamego do not explicitly teach the controller performing control such that the second light emits light with an amount for measuring the body at a timing that does not overlap with a timing at which the first light-emitting element emits light for measuring the first biological information of the body.
Pologe, similarly to Hayoz, teaches a device which utilizes both a laser diode as well as an LED element (Fig. 1) in the analogous art of detection of a biological signal (Abstract).
Pologe teaches a controller which performs control such that the second light-emitting element will emit light with an amount for measuring second biological information of the body at a timing that does not overlap with a timing at which the first light-emitting element emits light for measuring the first biological information of the body (Col. 8, lines 21-28: each light source is turned on for a predetermined period of time and then turned off before another light source does the same). 
Pologe further teaches that an LED element is controlled to have a lower amount of power than laser elements (Col. 8, lines 49-54). 
It would have been obvious to one having skill in the art before the effective filing date to have modified Hayoz, Kang, Takahashi, and Lamego to include the light emission timings and relative intensities of laser light to LED light as taught by Pologe, the motivation being that such method allows for a reduction of noise found in laser signals (Col. 8, lines 54-57). 
Examiner notes that the previously-applied art of Kwon may still read upon the amended claim language as well, since Kwon teaches differing timing for light sources (Paragraph 0038), and also different emission angles having differing intensities (Figs. 6, 7, Paragraphs 0132-0137, Fig. 8: signal intensity varying by), whereby the laser is emitted with a smaller emission angle (Fig. 3).	
	Hayoz, Kang, Takahashi, Lamego, and Pologe do not teach the invention wherein the light emitted from the first LED element for measuring the first biological information of the body being greater than an intensity of the light emitted at a third intensity greater than the first intensity.
	Hirota teaches the invention wherein an intensity of the light emitted from the first LED element for measuring the first biological information of the body being greater than an intensity of the light emitted from the first LED element for detecting the presence of the body (Paragraph 0008: citing known art which increase light intensity once device is in contact with subject; Paragraph 0012: describing a light intensity control which controls the light emitting unit to have a second intensity higher than the first when a subject is determined to be in a contact state).  Hirota teaches analogous art in the technology of spectrographic imaging (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Hayoz, Kang, Takahashi, Lamego, and Pologe to include having the intensity of the light emitted from the first LED element for measurement to be greater than the light emitted for detecting the presence of the body, the motivation being that such a configuration regulates the amount of light emitted to a safe level while the sensor is not in direct contact with the skin (Paragraph 0052), wherein increased intensity upon contact ensures low signal artifacts and sufficient penetration for measurement (Paragraph 0085).  Examiner additionally notes that such a configuration also provides energy conservation. 
	Re. Claim 3: Hayoz, Kang, Takahashi, Lamego, Pologe, and Hirota teach the invention according to claim 1.  Hayoz teaches the invention further comprising: a measuring unit that measures the first biological information concerning the body by using the light emitted from the first light-emitting element (Paragraph 0043: using light from the pulse oximetric measurement system 17 to detect oxygen saturation) and measures the second biological information concerning the body by using the light emitted from the second light-emitting element, the second biological information being different from the first biological information (Claim 26: using a separate laser for detection of local tissue blood flow).
	Re. Claim 4: Hayoz, Kang, Takahashi, Lamego, Pologe, and Hirota teach the invention according to claim 3.  Hayoz further teaches the invention wherein the measuring unit measures at least one of pulse waves and percutaneous oxygen saturation by using the light emitted from the first light-emitting element (Paragraph 0043: using light from the pulse oximetric measurement system 17 to detect oxygen saturation), and measures a blood flow rate of the body using the light emitted from the second-light emitting element (Claim 26: using a separate laser for detection of local tissue blood flow).
	Re. Claim 5: Hayoz, Kang, Takahashi, Lamego, Pologe, and Hirota teach the invention according to claim 1.  Hayoz further teaches the invention wherein the second light-emitting element is a laser element (Claim 26: using a separate laser for detection of local tissue blood flow).
	Re. Claim 6: Hayoz, Kang, Takahashi, Lamego, Pologe, and Hirota teach the invention according to claim 5.  Hayoz further teaches the invention wherein the second biological information (Claim 26: using a separate laser for detection of local tissue blood flow) is different from the first biological information (Fig. 1, 2: pulse oximetric measurement system 17, i.e., a first light-emitting element).
	Re. Claim 7: Hayoz, Kang, Takahashi, Lamego, Pologe, and Hirota teach the invention according to claim 6.  Hayoz further teaches the invention wherein the measuring unit measures at least one of pulse waves and percutaneous oxygen saturation of the body by using the light emitted from the first light-emitting element (Fig. 1, 2: pulse oximetric measurement system 17, i.e., a first light-emitting element), and measures a blood flow rate of the body by using the light emitted from the second light-emitting element (Claim 26: using a separate laser for detection of local tissue blood flow).
Re. Claims 18-20: Hayoz, Kang, Takahashi, Lamego, Pologe, and Hirota teach the invention according to claims 1, 13, and 14.  The combination of Lamego in view of Hayoz teaches detection of a body via red light as taught by Lamego in order to activate other sensors, including a laser for measuring a blood flow as taught by Hayoz.  Kwon further teaches that the laser (i.e., a second light element) may utilize invisible light (Paragraph 0146: “… the first incident light L10… may fall within a wavelength range corresponding to any one of regions of red R, green G, blue B, and infrared IR light. The second incident light L20… may fall within a wavelength range corresponding to another of the regions of red R, green G, blue B, and infrared IR light”) for measurement of second biological information of the body (i.e., blood flow) (Paragraph 0030: “Biological information detected by the apparatus for detecting biological information may include at least one of a blood pressure, a heart rate, a blood oxygen saturation, a blood vessel elasticity, a blood flow rate, and arterial stiffness”).
Thus, the resultant combination reads upon the limitations required by claims 18, 19, and 20.  Lamego teaches detection of a body via a proximity sensor using red (visible) light in order to activate a measurement step of other sensors.  Hayoz teach that sensors involved in a measurement step, include a laser for detecting blood flow rate.  Kwon teaches that a laser for measuring blood flow rate may utilize invisible (infrared) light.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Hayoz et al. (U.S. 2010/0130842 A1) (hereinafter – Hayoz) 
Kang et al. (U.S. 2016/0106325 A1) (hereinafter – Kang)
Takahashi et al. (U.S. 2015/0046095 A1) (hereinafter – Takahashi)
Lamego (U.S. 2020/0100684 A1) (hereinafter – Lamego)
Pologe (U.S. 6,754,515 A1) (hereinafter – Pologe)
Hirota (U.S. 2015/0335252 A1) (hereinafter – Hirota)
Halbritter (U.S. 2017/0325729 A1) (hereinafter – Halbritter).
	Re. Claim 2: Hayoz, Kang, Takahashi, Lamego, Pologe, and Hirota teach the invention according to claim 1, but do not teach the invention wherein an amount of light emitted from the first light- emitting element is less than the amount of light emitted from the second light-emitting element for measuring the body.
Halbritter teaches an optical measuring apparatus wherein an amount of the light emitted from the first light-emitting element is less than the amount of light emitted from the second light-emitting element for measuring the body (Paragraph 0055, lines 1-5, the light in the second wavelength interval being emitted with a higher power than the light with a wavelength in the first wavelength interval).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified Hayoz, Kang, Takahashi, Lamego, Pologe, and Hirota to incorporate using different intensities for the different wavelengths of the light emitting elements as taught by Halbritter, the motivation being that the differing intensities facilitate discrimination of the components of one wavelength of light compared to the components of the second wavelength of light so that the method allows accurate calculation of oxygen saturation (Paragraph 0055, lines 9-17).

 Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over:
Hayoz et al. (U.S. 2010/0130842 A1) (hereinafter – Hayoz) 
Kang et al. (U.S. 2016/0106325 A1) (hereinafter – Kang)
Takahashi et al. (U.S. 2015/0046095 A1) (hereinafter – Takahashi)
Lamego (U.S. 2020/0100684 A1) (hereinafter – Lamego)
Pologe (U.S. 6,754,515 A1) (hereinafter – Pologe)
Hirota (U.S. 2015/0335252 A1) (hereinafter – Hirota)
Couronne (U.S. 9,681,830 B2) (hereinafter – Couronne).
	Re. Claim 8: Hayoz, Kang, Takahashi, Lamego, Pologe, and Hirota teach the invention according to claim 1, but do not teach the invention wherein, upon detection of pulse waves of the body by the light emitted from the first light-emitting element, the controller causes the second light-emitting element to emit light with the amount for measuring the body.  Instead, Lamego teaches that the presence of the body is detected via a proximity sensor utilizing red light.
Couronne teaches that red light may be used to detect pulse waves in order to detect the presence of a body prior to performing measurements such as oxygen saturation and blood flow rate (Fig. 2).  Couronne teaches analogous art in the technology of photoplethysmography (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Hayoz, Kang, Takahashi, Lamego, Pologe, and Hirota to use pulse waves as the method for detecting the body in order to trigger a measurement (such as the measurement of Hayoz, involving a first light-emitting element for pulse oximetry and a second light-emitting element for blood flow), the motivation being that pulse waves carry biological information which allows for more accurate detection of a body over the proximity sensor taught by Lamego, wherein disturbance factors such as fluctuations in environmental light and motions of the measurement system and subject can influence the surface reflected light used in a light-based proximity sensor.
	Re. Claim 9: Hayoz, Kang, Takahashi, Lamego, Pologe, and Hirota teach the invention according to claim 1, but do not teach the invention performing the first control so that an amount of the light emitted from the second light-emitting element will be regulated to be less than the amount for measuring the body until the presence of the body is detected by the light emitted from the first light-emitting element.
	Couronne further teaches the invention wherein the controller performs the first control so that an amount of the light emitted from the second light-emitting element will be regulated to be less than the amount for measuring the second biological information of the body until the presence of the body is detected by the light emitted from the first light-emitting element (Fig. 2, wherein the second element is off until the presence of the body is detected from the first light-emitting element).
	It would have been obvious to one having skill in the art before the effective filing date to have modified Hayoz, Kang, Takahashi, Lamego, Pologe, and Hirota to include regulating light emitted from the second light-emitting element to be less than an amount for measuring until the presence of the body is detected by light from the first light-emitting element as taught by Couronne, the motivation being that such a configuration reduces energy consumption (Col. 2: “Further, by switching off the [second light-emitting element] the overall energy consumption of the transmitter is reduced”).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over:
Hayoz et al. (U.S. 2010/0130842 A1) (hereinafter – Hayoz) 
Kang et al. (U.S. 2016/0106325 A1) (hereinafter – Kang)
Takahashi et al. (U.S. 2015/0046095 A1) (hereinafter – Takahashi)
Lamego (U.S. 2020/0100684 A1) (hereinafter – Lamego)
Pologe (U.S. 6,754,515 A1) (hereinafter – Pologe)
Hirota (U.S. 2015/0335252 A1) (hereinafter – Hirota)
Couronne (U.S. 9,681,830 B2) (hereinafter – Couronne) 
Sawado (U.S. 2017/0251936 A1) (hereinafter – Sawado).
	Re. Claims 10 and 12: Hayoz, Kang, Takahashi, Lamego, Pologe, and Hirota teach the invention according to claim 1.  As required by claim 12, Hayoz further teaches the invention further comprising a measuring unit that measures first biological information concerning the body by using the light emitted from the first light-emitting element and measures second biological information concerning the body by using the light emitted from the second light-emitting element, the second biological information being different from the first biological information (see rejection of claims 3-7).  Hayoz, Kang, Takahashi, Lamego, Pologe, and Hirota do not teach the invention wherein the light emitted by the second light-emitting element is also used for detecting the presence of the body.
Couronne further teaches the invention wherein the light emitted by a second light-emitting element is also used for detecting the presence of the body (Fig. 2, second light-emitting element also used to detect pulse waves, i.e., presence of the body).  Couronne also teaches the invention wherein the controller performs a second control so that, when the presence of the body is detected by the light emitted from the first light-emitting element (Fig. 2, step 2040), and the presence of the body is not detected by the light emitted from the second light-emitting element (Fig. 2, step 2070, “no” pathway), an amount of the light emitted from the second light-emitting element will be regulated to be less than the amount for measuring the second biological information of the body. (Fig. 2, step 2080, the second element is switched off).  The method steps taught by Couronne read upon the control steps required by both Applicant’s claim 10 and claim 12.
The invention described in the combination of Hayoz, Kang, Takahashi, Lamego, Pologe, and Hirota possesses three light-emitting elements – a red LED and infrared LED used for blood oxygen saturation measurement and a laser for blood flow measurement.
Sawado teaches an invention with embodiments utilizing both LED elements and laser elements for detection of pulse waves, and teaches that a laser element would be more advantageous to detect pulse waves as compared to LED elements (Paragraph 0105: “It is possible to more accurately obtain a change over time in the blood flow rate… using laser beams in comparison with… using LED beams”).
It would have been obvious to one having skill in the art before the effective filing date to have modified Hayoz, Kang, Takahashi, Lamego, Pologe, and Hirota to have light emitted from a second light-emitting element to also be used for the detection of a body via pulse waves and to include control steps requiring both sensors to detect the presence of a body in order to begin measurement as taught by Couronne, and to use the laser element of the combination as the specified second light-emitting element in order to do so (see motivation by Sawado above), the motivation being that requiring multiple sensors to detect the presence of a body prior to activation of a measurement step ensures optical contact of both light-emitting elements with a surface of a user (Col. 6, lines 7-25).  Such a configuration reduces false negatives and unnecessary activation of a measurement step.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over:
Hayoz et al. (U.S. 2010/0130842 A1) (hereinafter – Hayoz) 
Kang et al. (U.S. 2016/0106325 A1) (hereinafter – Kang)
Takahashi et al. (U.S. 2015/0046095 A1) (hereinafter – Takahashi)
Lamego (U.S. 2020/0100684 A1) (hereinafter – Lamego)
Pologe (U.S. 6,754,515 A1) (hereinafter – Pologe)
Hirota (U.S. 2015/0335252 A1) (hereinafter – Hirota)
Couronne (U.S. 9,681,830 B2) (hereinafter – Couronne)
Pantelopoulos (U.S. 2017/0209055 A1) (hereinafter -- Pantelopoulos).
Re. Claim 11: Hayoz, Kang, Takahashi, Lamego, Pologe, Hirota, and Couronne teach the invention according to claim 10, but do not teach the invention wherein, the second control further includes control so that an amount of the light emitted from the first light-emitting element will be reduced to be less than an amount of the light emitted from the first light-emitting element for detecting the presence of the body.
Pantelopoulos teaches in paragraph 0186, lines 13-25, when one or more of the light emitting elements does not detect the body (which includes the case where the presence of the body is not detected from the second light-emitting element while the presence of the body is detected by the first light-emitting element), the device may disable the light sources (which encompasses the case wherein the amount of light from the first light-emitting element being reduced to be less than an amount of light for detecting the presence of the body, i.e., the first light-emitting element being disabled).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hayoz, Kang, Takahashi, Lamego, Pologe, Hirota, and Couronne to incorporate the light-emitting element control as taught by Pantelopoulos, the motivation being that such control steps reduce power consumption of the device (Paragraph 0186, lines 1-8).

Claim 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Hayoz et al. (U.S. 2010/0130842 A1) (hereinafter – Hayoz) 
Kang et al. (U.S. 2016/0106325 A1) (hereinafter – Kang)
Takahashi et al. (U.S. 2015/0046095 A1) (hereinafter – Takahashi)
Lamego (U.S. 2020/0100684 A1) (hereinafter – Lamego)
Pologe (U.S. 6,754,515 A1) (hereinafter – Pologe)
Hirota (U.S. 2015/0335252 A1) (hereinafter – Hirota)
Ahmed (U.S. 2014/0073486 A1) (hereinafter – Ahmed).
Re. Claims 15-17: Hayoz, Kang, Takahashi, Lamego, Pologe, and Hirota teach the invention according to Claims 1, 13, and 14, but do not teach the invention further comprising: a motion sensor that detects motion of the optical measuring apparatus, wherein the controller turns the first-light emitting element on in response to the motion sensor detecting the motion of the optical measuring apparatus.
Ahmed teaches the invention further comprising a motion sensor that detects motion of the optical measuring apparatus, wherein the controller turns the first-light emitting element on in response to the motion sensor detecting the motion of the optical measuring apparatus (Paragraph 0011: “The wearable physiological measurement system includes... a motion sensor for detecting a motion of the user, and a processing module configured to determine a motion status of the user based on data received from the motion sensor, and based on the motion status of the user, automatically and selectively activate one or more of the light emitters to determine a heart rate of the user”).
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified Hayoz, Kang, Takahashi, Lamego, Pologe, and Hirota to include a motion sensor which selectively activates light-emitting elements in response to the detected motion of the user, the motivation being that selectively turning on light emitters based on the motion of the user allows for the device to adjust duty cycle and sampling rate to ensure biological signals are detected at a sufficiently high frequency during motion to reliably detect the biological signal (Paragraph 0124).  Furthermore, it is common in the art to selectively activate/deactivate sensors based on a motion level of the device in order to conserve battery (Paragraph 0130).


Response to Arguments
Before attending to arguments, Examiner would like to present a possible method of overcoming the 35 U.S.C. 103 rejections of the independent claims in order to further expedite prosecution:
Independent claims 1, 13, and 14 merely describe that a second light-emitting element (LEE) emits light while a first LEE also emits light.  Activation of the second LEE is not recited to be dependent or in particular sequence to detection of the presence of a body by the first LEE.  Thus, the claims are broad enough to read upon arts which delay activation of a measurement until a sufficient number of light-emitting elements detect the presence of a body.  In such arts, a plurality of light-emitting elements are on or sequentially activated.  Examiner recommends Applicant amends to provide limitations teaching that the second LEE is off and only activates in response to the presence of the body detected by the first LEE, while the first LEE maintains its first intensity.  Such a limitation concept is supported in Applicant’s Fig. 13 and pages 34-35 of Applicant’s Specification, wherein luminous flux of the laser emitting element is only activated after luminous flux of LED element 2A. 
Regarding Applicant’s argument that the references fail to disclose the first LED emitting light at a third intensity greater than the first intensity: see citations of Hirota: light intensity is increased upon detection of a body, i.e., a contact state).  
Further arguments are moot in light of the new arts of Kang, Takahashi, and Pologe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791